 4:20-cr-03091-RGK-CRZ Doc # 9 Filed: 10/02/20 Page 1 of 10 - Page ID # 23




                         fN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA.

                       Plaintiff,

        vs.
                                                                         4:20CR -g O   et I
                                                                 PLEA AGREEMENT
LITTLE BLESSINGS LEARNING CENTER.
LLC,

                       Defendant.



IT IS HEREBY AGREED between the plaintill United States of America. through its counsel.
Joseph P. Kelly. United Sratcs Attorney and Steven A. Russell, Assistant United States Attorne~.
and delendant, Ll1TLE BLESSINGS LEARNING CENTER, LLC, by and through Mubanga
Chongo-Ofo.fa, ofncer and member, and James K. McGough, counsel for defendant, as follow~:


                                                  I
                                            THE PLEA
A,     CHARO       S & FORFEITURE AL
       Defendants agrees to waive Indictment and plead guilty to an Information. Count I
charges a violation of Title I 8, United States Code, Section 64 l, theft of governme111 property,
                                                 II
                                    NATURE OF THE OFl<'ENSE
A.     ELEMENTS EXPLAINED.
       Defendant un<lerstands that the offense to which defendant is pleading guilty has the
following elements:


       1.      The defendant knowingly and willfully embezzled, stole, converted to defendant
       use, or converted l!..1 the use of another, money or property of value, with the intemion of
       depriving 1he owner of the use or benefit of the money or property;

       2.      The money or propcny belonged to the United States~ and

       3.      The value of the money or propert) was mme than $1.000.
  4:20-cr-03091-RGK-CRZ Doc # 9 Filed: 10/02/20 Page 2 of 10 - Page ID # 24




B.      ELEMENTS UNDERSTOOD AND ADMl'ITED ~ FACTUAL BASIS.
        Defendant has fully discussed the facts of this case with defense counsel. Defendanr has
committed each ofthe elements of the crime, and admits that there is a factual basis for this
guilty plea, The following facts are true and undisputed.
        The United States Department of Health and Human Services (HHS) is responsible for
administering the ·1Child Care and Development Block Grant Act of !990, as amended in the
Consolidated and Further Continuing Appropriations Act of:2015. The Child Care and
Development Fund Program (CCDF). along with the Child Care Mandatory and Matching Funds
are part of part of this block grant fonding process from the United States to the Stutes,
Tenitories, Tribes, tribal organizations and other entities ofthe United States. The United States
Department of Health and Human Services administers these block grant fonds through the Child
Care Bureau in the Office of Family Assistance of the Administration for Children and Familie&
(ACF). The CCDF provides child care subsidies to low-income families whose parents are
employed or engaged in approved job training. The purpose of the CCDF program is to increase
the availabilit)·. affi,rdability. and quality of child care services by providing federal funding to
States, Terri1ories. Indian Tribes. and tribal organizations.
        Under the CCDF. a State will designace a lead agency to be accountable for the grant
funds provided. The lead agency has the authority to administer the program through
governmental and non~govcrnmental agencies. Furthermore, it states thai the lead agency luis
the authority to retain responsibilit~ for the funds, determine the basic usage and priorities of
tlmding expenditures, promulgate all rules and regulations governing overall administration of
the plan. including the expenditure of CCDF federal funds, During all times material to this
Indictment, the Nebraska Department of I leahh and Human Services (NDHHS) was the
designated lead ugency for Nebraska to be ac(;ountable for the grant funds provided by the
United States under the CCDF,
       Federal law defines the eligibility requirements for a child care provider that can receive
reimbursement for child care under lhe CCOF. Among the requirements are that the child care
provider be a licensed child care provider under applicable State or local law and saiisf} all State
un<l local requirements applicable for the child care services it provides. Nebraska state law
regulates child care services\, ilhin the State of Nebraska. These regulations govern child care
home facilities and child care centers. Nebraska state law classifies child care faciliiics. Each

                                                  2
  4:20-cr-03091-RGK-CRZ Doc # 9 Filed: 10/02/20 Page 3 of 10 - Page ID # 25




class of child care must be licensed by the State of Nebraska. Each child care home or provider
must sign a contract with the NDHI IS agreeing w be bound by all rules and regulations of the
United States and the Slate of Nebraska pertaining to the child care facility and the
administration of the CCDF.
        In order to rec,dve CCDF funds. the licensed child care provider must keep records of
attendance for each student who qualifies for CCDF funding. These records must show the
applicable date and time \\hen the child \\as present at the applicable child care home or center,
The child care provider ,viii submit electronicall~ to the NDHHS a claim for reimbursement for
the agreed upon level of care in the contract of the provider with the State related to the dates and
times that the digibk child was at the d1ild care home or center. The claims are then paid by the
NDHHS using lhe block grant fi!deral funds from the CCDF. The claims are submitled lo the
NDl-111S under pcnalt) of pe1jury as being true and correct representations of when the child was
present in the child care home or center. The CCDF fonds are paid to the child care provider

through direct deposit wire transfers ·with the State of Nebraska.
       Mubanga Chongo-Ofafa (Ofafa) was the owner of Little Blessings Omaha (LBs Omaha)
and Little Blessings Lincoln (LBs Lincoln) and has been listed as the owner, with NDHHS. or
each day care from the inception of each business to the date or this Indictment. Ofafa signed
documents for both entities with the State of Nebraska to receive reimbursement payments
through the CCDF fur child care expenses for eligible children pursuant to the rules and
regulations of the United States and lhe State of Nebraska. Both LBs Omaha and LBs Lincoln
,vere licensed by the State of Nebraska as a Child Care Center. Kogera Njoroge served as an
Operations Director for both LBs Omaha and LBs Lincoln and was trained by the State of
Nebraska in the submission of CCDF claims for reimbursement.
       From on or about the 23rJ day of December, 2015. to on or abmit the 31 st day or
December, 2016. in the District ofNebraska, the defondant. LITTLE BLESSINGS LEARNING
CENTEK LLC, knowingly and v, ill full) stole. purloined and converted wit's       O\'\ll   use money
and property of the United States amJ of any deparlment or agency thereoC having a value in
,:xcess of $157.000, in that 1.rrrLE BLESSINGS LEARNING CENTER. LLC intentionally
submitted nnd caused to be submitted materially false claims for payment to the State of
Nebraska Department cifllealth and Human Services. The submissions reported materially false
information which innated the number of children and the hours the children attended the Liitle

                                                 3
 4:20-cr-03091-RGK-CRZ Doc # 9 Filed: 10/02/20 Page 4 of 10 - Page ID # 26




Blessings Leaming Center. Omaha in order to receive payments from the United States and the
llnitcd States Department of Heallh and Human Services through the Child Care and
Development Block Grant Program.
                                                  III
                                            PENALTIES
A.      COUNT L Defendant understands that the crime to which defendant is pleading guilty
carries the following penalties:
        I.      A maximum $500.000 fine:
        3.      A mandatory special assessment of $100 per count; and
        4.      A term of probation of up to 5 }ears. Defendant understands that failure to
                comply with any of the conditions of supervised release may result in revocation
                of supervised release. requiring defendant to serve ln prison all or part of the term
                or supervised release.
        5,      Possible indigibilit) for certain Federal benefits.


                                                 IV
                  AGREEMENT LIMITED TO U.S. ATTORNEY'S OFFICE
                            DISTRICT OF NEBRASKA

        This plea agreement is limited to the United States Attorney's Office for the District of
Nebraska, and cannot bind any other federal. state or local prosecuting, administrmivc, or
ri:gulatory authorities.




                                                  V
                                     SENTENCING ISSUES
A.     ~fi_NTENCING AGREEMENTS ..
        Although the panies understand that the Guidelines are advisory and only one ofthe
factors the court will consider under 18 U.S.C. § 3553(a) in imposing a semence, the parties will

                                                  4
  4:20-cr-03091-RGK-CRZ Doc # 9 Filed: 10/02/20 Page 5 of 10 - Page ID # 27




jointly recommend the folio\\ ing Base Offense Level. Specific Offense Characteristics.
Adjustments and Departures (if applicable). Unless otherwise stated, all agreements as to
sentencing issues are made pursuant to Federal Rule of Criminal Procedure I l (c)(I )( 8).
        I.     If the defendant is found to be entitled to an offense level reJuction under
ll.S.$.(J. 3E Ll (a) for acceptance of responsibility, the United Stutes hereby moves thal the court
reduce the defendants offense level by one odditional level, pursuant to U.S.S.G. § 3E LI (b), if
that paragraph otherwise applies.
        2.     The parties ugree that the amount of loss will be determined b) the Distrkt Coun.
The United States asserts that the defendant _should be held responsible beyond a reasonable
doubt for an amount orioss 01'$158.099 and. therefi.1rc, pursuant to U.S.S.G. 2B 1. L the
detendant's base otlense level is 16. The Defendant reserves the right to present evidence to the
Probation Office and the Court that asscris a different loss arnounL The parties agree that the
Cot1t1 will determine the appropriate loss amount for both restitution and guideline purposes
       3.      The Defendant acknowledges restitution will be ordered as a part of U1e sentence
in this case, and the Defendant agrees the Court may order restitution to all persons or
organizations for loss (Jr harm directly and proximately caused by the Defendant's relevarn
conduct regardless whether that person or organization is a victim of the offense of conviction,
This relevant conduct indudes IL1sscs resulting from Little Blessings I.earning Centers in Omalm

and Lincoln. As such. it is underswod the Defendant will be ordered to pay restitution to the
l111lowing persons or organizations:
       The United States or America. by and through the United States Depaiiment of Health
and Human Services
       The Defendant understands that a scheuule of payments is merely a minimum schedule of
payments and not the onl)' method. nor a limitation on methods. available to the United States lll
enfbrce the judgment. If incarcerated. the Defendant agrees to partkipate in the Bureau of
Prisons Inmate Financial Responsibility Program. regardless whether the Court specifically
directs participation or imposes a payment schedule. Pursuant to 18 U.S.C. § 36 l 3, whatever
monetary penalties are imposed by the Court will be due immediate!)' and subject to immediate
enforccmenl by the United States as provided for in Section 3613. The Defendant agrees to
provide all of Defendant's financial information to the United Stales and the Probation O11icer.
and agrees. if requested, to participate in a pre-sentendng debtor exam,

                                                5
  4:20-cr-03091-RGK-CRZ Doc # 9 Filed: 10/02/20 Page 6 of 10 - Page ID # 28




8.     ACCEPTANCE OF RESPONSIBILITY.
       Notwithstanding paragraph A above. the United States will     1101   recommend any
adjustment for Acceptance or Responsibility if defendant:
                   I.   Fails to admit a complete factual basis for the guilty plea at the time it is
                        entered, or
                   2.   Denies involvement in the offense, gives conflicting statements about
                        that involvement, or is untruthfi.1I ,vith the court or probation oflker. or
                   3.   Fails to appear in court. or
                   4.   Engages in additional criminal conduct, or
                   5.   Attempts to withdray, the guilt) plea. or
                   6.   Refuses to abide by any lawful ct1tm order. or
                  7.    Contests or assists an;; third part)' in contesting the forfeiture of
                        property(ies)seized or forfeited in connection with this case.

       The parties further agree tbe defendant      wm make no •'blanket" objections to the
criminal history calculation (specific objections based on stated grounds are permitted).
Objections to criminal history on the basis tlmt the defendant was not the entity who ,r11s
convicted of the offcnse(s) described in the prese11tencc investigation report or on the basis
tbat the defendant was not represented by cmmsel in connection with such conviction(s), if
determined to be unfounded, are evidence tbe defendant has not accepted responsibility
:md the parties agree no credit for acceptance of responsibility should be given.
C'.    ADJUSTMENTS. DEPARTURES & REDUCTIONS UNDER 18 U.S.C. s 3553.
       The parties agree that defondant may request or recommend additional downward
adjustments, departures. including criminal history departures under U.S.S.G. § 4A 1.3, and
sentence reductions under 18 U.S.C. § J553(a). and that the United States will oppose any such
downward adjustments, departures, and sentenc.:e reductions not set forth in Section V. paragraph
A above.
D.     CRIMINAL HISTORY.
       The parties have no agreement concerning the defendant's Criminal History Category.




                                                6
     4:20-cr-03091-RGK-CRZ Doc # 9 Filed: 10/02/20 Page 7 of 10 - Page ID # 29




1:       'TACTUAL BASIS" AND ·'RELEVANT CONDUCT'" INFORMATION.
         The parties agree that the facts in the .. factual basis" paragraph of this agreement, if any,
are true. and may be considered as ··relevant conduce under U.S.S.U.        ~   I Bi .3 and as the nature
and circumstances of the offense under 18 U.S.C § 35.53(a)( I).
         The parties agree that all infonnation knmrn b} the of1ice of United States Pretrial
Service may be used by the Probation Office in submitting its presentence report. and may be
disclosed to the court for purposes ()f sentencing.
                                                   VI
               DEFENDANTS WAIVES APPEAL AND COLLATERAL ATTACK
                    The defendant hereby kncm ingly and expressly waives any and all rights to
appeal the defendants convh:tion and sentence. including any restitution order in this case, and
incloding a \Vaiver of all motions. defenses. and objections which the defendants could assert to
the charges or 10 the C ouri's entry   or Judgment against the defendant. and including rcviev,
pursuant to 18 U.S.C. § 3742 of an} sentence imposed. except:
                    (n) As provided in Section I above. (if this is a conditi01rnl guilty plea): and
                    (b) A claim of ineffecfr1,e assistance of counsel.
         The defendant further knowingly and express!) waives any and all rights to contest the
defondant's convktion and senu:nce in any post-conviction proc.:ecdings. in1:luding any
proceedings under 28 U.S.C. § 2255. except:
                    (ai The right to timel} challenge the defendant's conviction and the sentence
of the Court should the Eighth Circuit Court of Appeals or the United States Supreme Court later
find thnl the charge to which the defendant is agreeing to plead guilt) foils to state a crime.
                    (b) The right to seek post-conviction relief based on inctlective assistance of
counsel.
         If defendant breaches this plea agreement, at any time. in any way, ini:luding, but not
limited to, appealing or collarerally attacking the conviction or senh:nee, the United States may
prosecute defendant for any counts, including those \\ith mandatory minimum sentences.
dismissed or not charged pursuant to this plea agret!menl. Additionally, the United States mar
use an) factual admissions made by defendant pursuant to this pl!!a agreement in any such
prosecution.



                                                    ..,.
                                                     I
  4:20-cr-03091-RGK-CRZ Doc # 9 Filed: 10/02/20 Page 8 of 10 - Page ID # 30




                                                  vu
                                   BREACH OF AGREEMENT
        Should it be concluded by the United Simes that the defendant has committed a crime
subsequent to signing the plea agreement. or ntherwisi.: violated this plea agreement, lhe
defendant shall then be subject to prosecution for any federal. state, or local crime(s) which this
agreement otherwise anticipated would be dismissed or nN prosecuted. Any such prosecution(s}
may be premised upon an) information. statement, or testimony provided by the defendant.
        In the event the defendant commits a r.:rimc or otherwise violate any tcnn or condition of
thb plea agreement, the defendant shall not. because of such violation of this agreement. be
allowed to withdraw the defendant's plea of gllih). and the United States\\ ill be relieved of any
obligation it otherwise has under this agn:ement and may withdraw any motions for dismissal of
charges or for sentence relief it had already tiled.
                                                 VIII
                                    SCOPE OF AGREEME!"•rr
        A. This plea agreement embodies the entire agreement between the parties and
supersedes any other agreement, written or oral.
        B. By signing this agreement, the defendant agrees that the time between the date the
defendant signs this agreement and the date of the guilty plea will be excluded under the Speedy
Trial Act. The detendant stipulates that such period or delay is necessary in order fix the
defend.mt to have opportunity w enter the anticipated plea of guilty. and that thl! ends of justice
served by such period of delay outweigh the bes1 interest of the defendant and the public in a
speedy trial.
        C. The United States may use against the <lefondant any disclosure(s) the defendant has
made pursuam t<.1 this agreement in any civil proceeding. Nothing contained in this agreement
shall in any manner limil the defendant's civil liability, which may otherwis~ be fbund to exist,
or in any manner limit or prevent the United States from pun,uing any applicable civil remedy.
including but not limited to rcmedie~ regarding asset forfeiture and/or taxation.
        D. Pursuant to 18 U.S.C. § 3013, the defendant \\ill pa) to 1he Clerk of the District Court
the mandatory special assessment of $100 fix each felony count to which the defendant pleads
guilty. The de fondant ,, ill make this payment at or before the time of s~ntcncing.



                                                   8
 4:20-cr-03091-RGK-CRZ Doc # 9 Filed: 10/02/20 Page 9 of 10 - Page ID # 31




        E. By signing this agreement, the defendant waives the right to withdraw the defendant
plea of guilty pursuant to Federal Rule of Criminal Procedme l l(d). The defendant may only
withdraw the guilty plea in the event the cmm rejects the pica agreemi:nt pursuant to Federal
Rule of Criminal Procedure I l(c)(5). Furthermore, defendant understands that if the court
rcjc..:ts the plea agreement. whether or not defendant \vithdrnws lhe guilt) plea, the United States
is relieved of an~ obligation it had under the agreemem and defendant shall be subject to
prosecution for an) t'ederal. srnte, or local crirne(s) which this agreement otherwise anticipated
would be dismissed or not prosewted.
        F. This agreement may be withdrawn by the United Stales at any time prior to its being
signed by all parties.
                                                 IX
               MODIFICATION OF AGREEMENT MUST BE IN WRITING
        No promises. agreerrn:nts or cunditions have betn entered into other than those set forth
in this agreement. and none will be entered into unless in writing and signed by all parties.




                                                 9
4:20-cr-03091-RGK-CRZ Doc # 9 Filed: 10/02/20 Page 10 of 10 - Page ID # 32




         DEFENDANT AND COUNSEL FULLY UNDERSTAND AGREEMENT
       By signing this agreernem. defendants certify that defendant!'>, by and through their
officer and member. have read it (or that it has been read to dcfondants in the defendants
officer·s native language). Defendants have discussed the terms of this agreement with defense
counsel and full:, understands its meaning and effect.

                                             UNITED STATES OF AMERICA
                                             JOSEPI I P. KELLY
                                             Uniied States Attorney


                  20Zti                     ~-~~
                                             STEVEN A. RUSSELL
                                             ASSISTANT U.S. ATTORNEY



                                             LITTLE BLESSINGS LEARNING CENTER,
                                             LLC,

                                             DEFENDANT




                                             omcer


   'f ... J ~ - ~ -
Date




                                                10
